USCA4 Appeal: 22-7053      Doc: 10         Filed: 12/27/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-7053


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DOMINICK LARENZO JOHNSON,

                            Defendant - Appellant.


        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Timothy M. Cain, District Judge. (6:16-cr-00761-TMC-1)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Dominick Larenzo Johnson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-7053         Doc: 10     Filed: 12/27/2022     Pg: 2 of 2




        PER CURIAM:

              Dominick Larenzo Johnson seeks to appeal the district court’s order in his 28 U.S.C.

        § 2255 proceeding granting his motion to amend, directing the clerk to mail him a copy of

        the Government’s amended motion for summary judgment and an order under Roseboro v.

        Garrison, 528 F.2d 309 (4th Cir. 1975) (per curiam), and dismissing his 28 U.S.C. § 2241

        petition without prejudice and with leave to refile. This court may exercise jurisdiction

        only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders,

        28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

        541, 545-47 (1949). The order Johnson seeks to appeal is neither a final order nor an

        appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

        of jurisdiction. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     DISMISSED




                                                    2